DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 2/17/2022 have been fully considered but they are not persuasive.
Regarding 103 rejection of claims 1, 14, Applicant argues in substance that combined teachings of Li and Kim fail to disclose “the first initial access information including a first synchronization channel; the second initial access information including a second synchronization channel”
In response to argument, Examiner respectfully disagree.  These features are taught by Nam in combination with Li and Kim.  Nam discloses slice-specific control information including synchronization channel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 6-14, 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (USPN 2017/0079059) in view of Kim et al (USPN 2015/0341803) and Nam et al (WO 2017123045 A1) .

 	Regarding claim 11, Li discloses
	an apparatus comprising at least one transmitter configured to: (Base station comprising transmit circuitry to transmit (e.g. FIG. 12 #1230) [0140-0149]
	only in a first sub-band predefined for a first service, transmit, by the transmitter, first information for a first service associated with the first service slice (transmit in first sub-band predefined for a particular service slice, e.g. MBB, comprising control signaling, c-plane for establishing and maintain network slices (FIG. 10 #1012,1020,1010, FIG. 17 #112) and data and user plane data (FIG. 17 #1606) [0069, 0080-0086, 0100, 0141, 0148, 0190-0194, 0208, 0223-0226], FIGs. 1, 10, 12, 16)
 	only in a second sub-band predefined for a second service, transmit, by the transmitter, second information for a second service associated with the second service, the second sub-band being different from the first sub-band (transmit in another sub-band predefined for a particular service slice, e.g. health care/wearable devices, comprising control signaling, c-plane for establishing and maintain network slices (FIG. 10 #1012,1020,1010, FIG. 17 #122) [0141, 0148, 0190-0194, 0208, 0223-0226], FIGs. 1, 10, 12)
	Li does not expressly disclose transmit first initial access information in the first subband; the first subband within a carrier bandwidth; transmit second initial access information in the second subband; the second subband within the carrier bandwidth

	Kim discloses transmit first initial access information in the first subband; the first subband within a carrier bandwidth (first initial access information transmitted first subband of carrier bandwidth [0113-0115, 0120, 0159], FIGs. 8, 9 
 	transmit first initial access information in the first subband; the first subband within a carrier bandwidth; transmit second initial access information in the second subband; the second subband within the carrier bandwidth (second initial access information transmitted in second subband of same carrier bandwidth [0113-0115, 0120, 0159], FIGs. 8, 9
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “transmit first initial access information in the first subband; the first subband within a carrier bandwidth; transmit second initial access information in the second subband; the second subband within the carrier bandwidth” as taught by Kim into Li’s system with the motivation to provide services to UEs in particular subbands to avoid interference and to change subband when interference arises (Kim, paragraph [0113-0115, 0120, 0150-0152], FIGs. 8, 9)

	Combined system of Li and Kim does not expressly disclose “the first initial access information including a first synchronization channel; the second initial access information including a second synchronization channel”
	Nam discloses slice specific control transmission regions, FIG. 8 #810a, 810b, 810c, 810d, each including a synchronization channel [140-142, 205, 206] 
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the first initial access information including a first synchronization channel; the second initial access information including a second synchronization channel” as taught by Nam into combined system of Kim and Li with the motivation enable a device to obtain synchronization in the service specific slice without switching to/from another slice to reduce latency and reduce power consumption.

 	Regarding claim 12, Li discloses “wherein the at least one transmitter comprises a single transmitter that transmits both the first initial access information and the second initial access information” single transmitter performs transmissions (FIG. 10 #1012,1020,1010) [0141, 0148, 0192-0193], FIGs. 10, 12

	Regarding claim 13, Li discloses “wherein the at least one transmitter comprises a first transmitter that transmits the first initial access information and a second transmitter that transmits the second initial access information” transmit circuitry/first transmitter to transmit in sub-band (FIG. 10 #1012,1020,1010) and function within transmit circuitry/second transmitter to transmit in another sub-band (FIG. 17 #112-132), [0141, 0148, 0192-0193], FIGs. 10, 12)

 	Regarding claims 14, Li teaches a slice can be in active state and PRACH location can be broadcast to UEs in SIBs to enable the UEs to perform random access [0101, 0124].  Li does not expressly disclose “the first initial access information includes a first broadcast channel; and the second initial access information includes a second broadcast channel”
	Kim discloses PSS/SSS and PBCH transmitted in each separate subband [0113-0115, 0120]
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the first initial access information includes a first broadcast channel; and the second initial access information includes a second broadcast channel” as taught by Kim into Li’s system with the motivation to provide services to UEs in particular subbands to avoid interference and to change subband when interference arises (Kim, paragraph [0113-0115, 0120, 0150-0152], FIGs. 8, 9)

	Regarding claim 19, Li does not expressly disclose “the first initial access information includes a first random access channel; and the second initial access information includes a second random access channel”
 	Kim discloses first and second initial access information include random access channel [0114, 0115, 0120], FIGs. 8, 9
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “the first initial access information includes a first random access channel; and the second initial access information includes a second random access channel” as taught by Kim into Li’s system with the motivation to provide services to UEs in particular subbands to avoid interference and to change subband when interference arises (Kim, paragraph [0113-0115, 0120, 0150-0152], FIGs. 8, 9)

Regarding claims 20, Li discloses “wherein the first sub-band has a first subcarrier spacing, and the second sub-band has a second subcarrier spacing different from the first subcarrier spacing” different subcarrier spacing utilized [0116-0118], FIGs. 5, 6

 	Regarding claim 21, Li discloses “wherein the first sub-band is a logical sub-band, and the second sub-band is a logical sub-band” first and second logical resources/slices are sub-band logical partitions [0054, 0080-0086], FIGs. 3-4 

	Regarding claim 24, Li discloses “wherein the first sub-band is associated with the first service, and the second sub-band is associated with the second service” first sub-band predefined for a particular service slice, e.g. MBB, comprising control signaling (FIG. 10 #1012,1020,1010) and data and user plane data (FIG. 17 #1606) [0069, 0080-0086, 0100, 0141, 0148, 0192-0193], FIGs. 1, 10, 12)
	second sub-band predefined for a particular service slice, e.g. health care/wearable devices, comprising control signaling (FIG. 10 #1012,1020,1010) [0141, 0148, 0192-0193], FIGs. 1, 10, 12)

Claims 1, 2, 7-9, 23 are rejected based on similar ground(s) provided in rejection of claims 11, 14, 19-21, 24 respectively.

 	Regarding claims 6, 18, Li discloses ACK/NACK feedback provided in a particular slice associated with a service [0291],
	Combined system of Li and Kim does not expressly disclose first initial access information includes a first ack/nack channel and second initial access information includes a second ack/nack channel
	Nam discloses first and second initial access information includes ack/nack channel [0140-0143, 0166]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “first initial access information; second initial access information” as taught by Nam into Li’s system with the motivation to provide low latency and other services to UEs and able to perform retransmission using ack/nack channel per slice (Nam, paragraph [0113-0114, 0140-0143, 0166], FIGs. 6-8)

 	Regarding claims 10, 22, Li discloses each slice contains identification [0087, 0096-0098, 0122].  Combined system of Li and Kim does not expressly disclose use of a first hypercell ID and second hypercell ID
	Nam discloses each slice contains identification information of cell such as hyper cell [0137-0139, 0108]
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “a first hypercell ID and second hypercell ID” as taught by Nam into Li’s system with the motivation to provide another way to distinguish between different subbands/slice (Nam, paragraph [0113-0114, 0137-0143, 0166], FIGs. 6-8)

Allowable Subject Matter
Claims 3-5, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Opsenica et al (USPN 2017/0164212)	FIG. 9A


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632. The examiner can normally be reached M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469